DETAILED ACTION

Response to Amendment
This office action is in response to the amendment filed 4/21/2021.
Claim 1 is directed to an allowable method. Therefore, claims 6-14, directed to methods dependent from claim 1, previously withdrawn from consideration as a result of a species election requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Matthew Todd on 4/14/2021.
The application has been amended as follows: 
Claim 1, lines 5-6, replace “formed from starch and a plasticizer, wherein the starch and plasticizer have been chemically reacted and/or altered” with – formed from a chemical reaction and/or alternation of starch and a plasticizer--
Claim 15, lines 5-6, replace “formed from starch and a plasticizer, wherein the starch and plasticizer have been chemically reacted and/or altered” with – formed from a chemical reaction and/or alternation of starch and a plasticizer—

Allowable Subject Matter
Claims 1-20 are allowed.





	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/WENWEN CAI/Primary Examiner, Art Unit 1763